DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 05/29/20 & 7/20/20.
Claims 1-20 are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 9-10, 14 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barral et al. (US 2018/0065248) .
Re Claims 1, 10 and 19: Barral et al. teaches system and method for prevention of surgical mistakes, which includes a data acquisition unit {herein the knowledge and experience of a potentially large group of medical professionals is collected, merged, and distilled into a knowledge base (e.g., the trained ML medical procedure models) that then benefits all medical professionals using the medical procedure systems by guiding and preventing errors during medical procedures} configured to acquire health care worker data on the health care worker, medical institution data on a medical institution, patient data on a patient, and operation data on a past operation experience of the health care worker (¶ 25+); a learning unit {herein the machine learning medical procedure server 210 includes a machine learning training engine 212} configured to perform machine learning using the health care worker data, the medical institution data, the patient data, and the operation data (¶ 27+); and a presentation unit {herein the medical procedure systems 140 are responsible for providing guidance and support to medical professionals during surgical procedures} configured to present a medical instrument {herein medical tools such as stereoscopic endoscopes and medical instruments such as calipers, spreaders, cutters and the like} recommended for use in operation on the patient and a recommended use form of the medical instrument based on a result of the machine learning (¶ 19+).
Re Claims 5 and 14: Barral et al. teaches system and method, wherein the presentation unit is configured to present a basis of presentation together with a content of the presentation (see ¶ 23+).
Re Claims 9 and 18: Barral et al. teaches system and method, wherein the operation is performed using a surgical robot, and the use form of the medical instrument is configured in accordance with product specifications of the surgical robot (¶ 19+).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 6, 8, 11-13, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barral et al. (US 2018/0065248) in view of Barbagli et al. (WO 2017/044874).
The teachings of Barral et al. have been discussed above. Barrel et al. further teaches each medical procedure system can be coupled with one or more medical tools, such as stereoscopic endoscopes, robotically controlled medical instruments (e.g., calipers, spreaders, cutters, etc.) (see 19+).
Barrel et al. fails to specifically teach the presentation unit is configured to present a shape of the medical instrument suitable for the operation when the medical instrument has a structure that can be shaped, and a shape device. 
Barbagli et al. teaches system and method for using tracking in image-guided medical procedure, wherein the presentation unit is configured to present a shape {herein shape information from the shape sensor 614} of the medical instrument suitable for the operation when the medical instrument has a structure that can be shaped (73+).
In view of Barbagli et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Barrel et al. a shape of the medical instrument suitable for the operation when the medical instrument has a structure that can be shaped so as to provide/display to the healthcare professionals all necessary data information regarding the medical instruments in relation with the medical procedure for easing said procedure and thereby preventing errors during the medical procedure.        
Re Claims 6 and 15: Barrel et al. fails to specifically teaches that the use form of the medical instrument includes shape, dimensions, hardness, a presence or an absence of a coating, and combinations of the shape, the dimensions, the hardness, and/or the presence or absence of the coating on the medical instrument.
Barbagli et al. teaches system and method for using tracking in image-guided medical procedure, wherein the use form of the medical instrument includes shape, dimensions, hardness, a presence or an absence of a coating, and combinations of the shape, the dimensions, the hardness, and/or the presence or absence of the coating on the medical instrument (43+).
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to employ into the teachings of Barrel et al. wherein the use form of the medical instrument includes shape, dimensions, hardness, a presence or an absence of a coating, and combinations of the shape, the dimensions, the hardness, and/or the presence or absence of the coating on the medical instrument so as to display/output all needed data information related to the medical instrument/tool(s) in use 
Re Claims 8 and 17: Barrel et al. fails to specifically teaches that the medical instrument has a structure that can be shaped, and wherein the medical instrument is a guide wire, a guiding catheter, a catheter, or a microcatheter.    
Barbagli et al. teaches system and method for using tracking in image-guided medical procedure, wherein the medical instrument has a structure that can be shaped, and wherein the medical instrument is a guide wire, a guiding catheter, a catheter 202, or a microcatheter (42+).
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to employ into the teachings of Barrel et al. that the medical instrument has a structure that can be shaped, and wherein the medical instrument is a guide wire, a guiding catheter, a catheter, or a microcatheter so as to  employ such medical instrument for conducting an appropriate surgery. 
Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barral et al. (US 2018/0065248) in view of Feazell (US 2016/0342753).
The teachings of Barrel et al. have been discussed above. Barrel et al. teaches that the processing logic stores the machine learning with the trained classifiers (29+, 47+).
Barrel et al. fails to specifically teach wherein the machine learning is a supervised learning algorithm, an unsupervised learning algorithm, or a reinforcement learning algorithm.
Feazell teaches method and apparatus for healthcare predictive decision technology platform, wherein the machine learning is a supervised learning algorithm, an unsupervised learning algorithm 806, or a reinforcement learning algorithm (97+).
In view of Feazell’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Barrel et al. that the machine learning is a supervised learning algorithm, an unsupervised learning algorithm, or a reinforcement learning algorithm so as to cluster surgical session data into a plurality of distinct sets of operation pattern data each representative of a distinct pattern of operations of the computer-assisted surgical system during a current surgical session. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Allen et al. (US 2019/0163875) teaches medical concept sorting based on machine learning of attribute value differentiation.
Bates (US 2019/0279767) teaches system and method for creating an expert-trained data model.
Mowery (US 2020/0168334) teaches system for surgical decision using deep learning.
Cossler et al. (US 2018/0182475) teaches artificial-intelligence based facilitation of healthcare delivery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWYN LABAZE/Primary Examiner, Art Unit 2887